Citation Nr: 0718565	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-34 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to April 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he is unable to secure or maintain 
gainful employment due to his service-connected disabilities 
involving (1) varicose veins in the right leg, rated as 40 
percent disabling, (2) varicose veins in the left leg, rated 
as 40 percent disabling, and (3) with consideration of the 
bilateral factor, a combined 70 percent disability rating.

VA requires additional information to determine the degree of 
industrial impairment resulting from the veteran's service-
connected disabilities.  See Beaty v. Brown, 6 Vet. App. 532 
(1994).  The medical records, at present, do not clearly 
indicate whether the veteran is unemployable as the result of 
either his service-connected or his nonservice connected 
disabilities (which would include the veteran's age and age-
related disorders).

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  The 
Board may not offer its own opinion regarding whether the 
veteran can perform work based on his current level of 
disabilities, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 
1 Vet. App. 362, 331-32 (1991) (citations omitted).  
Therefore, VA requires an examination to address this issue. 


Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
a VA
general medical examination to determine 
the effect of his service-connected 
disabilities on his employability.  The 
claims file must be made available to and 
be thoroughly reviewed by the examiner in 
connection with the examination.  

Based on examination findings and other 
evidence contained in the claims file, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
that the veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of the combination of 
his service-connected disabilities, which 
include the following: (1) varicose veins 
in the right leg, rated as 40 percent 
disabling, (2) varicose veins in the left 
leg, rated as 40 percent disabling, and 
(3) with consideration of the bilateral 
factor, a combined 70 percent disability 
rating.

In doing so, the examiner also must 
consider the veteran's education, 
experience, and occupational background 
in determining whether he is unable to 
secure or maintain gainful employment in 
light of his service-connected 
disabilities (standing alone).  The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

2.  When the RO completes the development 
requested, the RO should review the case 
on the basis of the additional evidence.  
If the RO denies the benefit sought, VA 
should furnish the veteran and his 
representative a Supplemental Statement 
of the Case, and afford a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



